DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  “cch” is present at the end of the first paragraph.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-18, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Post et al. (US 2011/0213945) in view of Carlson et al. (US 2015/0012764).
Consider claim 1, Post et al. discloses a method comprising: determining, by a memory sub-system controller, a respective priority for each operating requirement of a set of operating requirements of a memory sub-system, wherein the respective priority for each operating requirement of the set of operating requirements is determined based on an operating condition corresponding to a temperature of an operating environment of a host system; determining, by the memory sub-system controller and based on each respective priority associated with the set of operating requirements, a programming operation setting for programming operations to be performed at a memory sub-system; receiving, by the memory sub-system controller, a request to perform a programming operation at the memory sub-system; and responsive to receiving the request to perform the programming operation, performing, by the memory sub-system controller, the programming operation at the memory sub-system based on the programming operation setting (Post et al.: abstract, [0002]-[0004], [0030], [0034], [0036]-[0038], a memory is partitioned based on the protection level and data is assigned a protection level based on various factors such as the recoverability of the data, the data being user generated, type of data etc. When a request is received the data is stored in the memory based on the partition protection level and protection level assigned to the data being stored. Recoverability of data, the data being user generated and type of data are operating conditions corresponding to a use of the host system within the operating environment. However, temperature is not explicitly described in Post et al.).
Even though Post et al. discloses operating conditions that could have some correspondence with temperature, Post et al. does not explicitly state that temperature of the operating environment of a host system is an operation condition. However, Carlson et al. does teach this feature (abstract, [0031], [0033], [0034], [0045], [0047] and [0050]). Carlson et al. teaches that the ambient/external air temperature can be monitored and used to adjust the operation requirements of the host system by throttling process execution with effects the system as a whole.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the Post et al. reference to include temperature as an operation condition because Carlson et al. teaches that doing so can prevent thermal overload/chip damage ([0045] and [0047]).
Consider claim 2, Post et al. in view of Carlson et al. discloses the method of claim 1, wherein determining the respective priority for each operating requirement of the set of operating requirements comprises: receiving an indication of the operating environment of the host system; and assigning, based on the operating environment, the respective priority for each of the set of operating requirements, wherein a higher priority is assigned to an operating requirement that is associated with a lower programming operation latency than other operating requirements of the set of operating requirements (Post et al.: abstract, [0002]-[0004], [0030], [0034], [0036]-[0038], the high priority partition can have data assigned to it that can’t be recovered easily and thus will have lower latency than having to recover backup data lost from the lower priority partition, for example.).
Consider claim 3, Post et al. in view of Carlson et al. discloses the method of claim 1, wherein the respective priority for each operating requirement is determined based on a set of operating requirement priorities received from the host system (Post et al.: abstract, [0002]-[0004], [0030], [0034], [0036]-[0038], the host can assign priorities.).
Consider claim 4, Post et al. in view of Carlson et al. discloses the method of claim 3, further comprising: receiving a parameter value corresponding to a priority of the received set of operating requirement priorities, and wherein the programming operation setting is further determined based on the received parameter value (Post et al.: abstract, [0002]-[0004], [0030], [0034], [0036]-[0038], the host can assign priorities.).
Consider claim 5, Post et al. in view of Carlson et al. discloses The method of claim 1, wherein the operating requirement corresponds to at least one of: an operating temperature of the memory sub-system, a time period data is to be retained at the memory sub-system, a program performance of the memory sub-system, or an endurance of the memory sub-system (Post et al.: abstract, [0002]-[0004], [0030], [0034], [0036]-[0038], the priorities and data assignment based on those priorities is based on the defect properties of NVMs (endurance).).
Consider claim 6, Post et al. in view of Carlson et al. discloses the method of claim 1, wherein the programming operation setting corresponds to at least one of: an initial write mode of host data stored at the memory sub-system, a subsequent write mode of the host data stored at the memory sub-system, a read voltage, or a rate at which host data is to be written to the memory sub-system (Post et al.: abstract, [0002]-[0004], [0030], [0034], [0036]-[0038], a write mode can be a mode where critical data is in the high priority partition and non-critical data is in the standard priority partition.).
Consider claim 7, Post et al. in view of Carlson et al. discloses the method of claim 1, wherein determining the programming operation setting comprises: determining a parameter value threshold corresponding to at least one operating requirement of the set of operating requirements (Post et al.: abstract, [0002]-[0004], [0030], [0034], [0036]-[0038], data is assigned a protection level based on various factors such as the recoverability of the data, the data being user generated, type of data etc.).
Consider claim 8, Post et al. discloses a memory component; and a processing device, operatively coupled with the memory component, to: determine a respective priority for each operating requirement of a set of operating requirements of a memory sub-system, wherein the respective priority for each operating requirement of the set of operating requirements is determined based on an operating condition corresponding to a temperature of an operating environment of a host system; determine, based on each respective priority associated with the set of operating requirements, a background management operation setting for background management operations to be performed at the memory component; and schedule a background management operation to be performed at the memory component based on the background management operation setting (Post et al.: abstract, [0002]-[0004], [0030], [0034], [0036]-[0038], a memory is partitioned based on the protection level and data is assigned a protection level based on various factors such as the recoverability of the data, the data being user generated, type of data etc. When a request is received the data is stored in the memory based on the partition protection level and protection level assigned to the data being stored. The protection of the partition is based on the use of varying strength ECC code (background management operation). Recoverability of data, the data being user generated and type of data are operating conditions corresponding to a use of the host system within the operating environment. However, temperature is not explicitly described in Post et al.).
Even though Post et al. discloses operating conditions that could have some correspondence with temperature, Post et al. does not explicitly state that temperature of the operating environment of a host system is an operation condition. However, Carlson et al. does teach this feature (abstract, [0031], [0033], [0034], [0045], [0047] and [0050]). Carlson et al. teaches that the ambient/external air temperature can be monitored and used to adjust the operation requirements of the host system by throttling process execution with effects the system as a whole.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the Post et al. reference to include temperature as an operation condition because Carlson et al. teaches that doing so can prevent thermal overload/chip damage ([0045] and [0047]).
Consider claim 9, Post et al. in view of Carlson et al. discloses the system of claim 8, wherein to determine the respective priority for each operating requirement of the set of operating requirements, the processing device is to: receive an indication of the operating environment of the host system; and assign, based on the operating environment, the respective priority for each of the set of operating requirements, wherein a higher priority is assigned to an operating requirement that is associated with a lower programming operation latency than other operating requirements of the set of operating requirements (Post et al.: abstract, [0002]-[0004], [0030], [0034], [0036]-[0038], the high priority partition can have data assigned to it that can’t be recovered easily and thus will have lower latency than having to recover backup data lost from the lower priority partition, for example.).
Consider claim 10, Post et al. in view of Carlson et al. discloses the system of claim 8, wherein the respective priority for each operating requirement is determined based on a set of operating requirement priorities received from the host system (Post et al.: abstract, [0002]-[0004], [0030], [0034], [0036]-[0038], the host can assign priorities.).
Consider claim 11, Post et al. in view of Carlson et al. discloses the system of claim 10, wherein the processing device is further to: receive a parameter value corresponding to a priority of the received set of operating requirement priorities, and wherein the background management operation setting is to be further determined based on the received parameter value (Post et al.: abstract, [0002]-[0004], [0030], [0034], [0036]-[0038], the host can assign priorities, which affects ECC strength applied to data.).
Consider claim 12, Post et al. in view of Carlson et al. discloses the system of claim 8, wherein the operating requirement corresponds to at least one of: an operating temperature of the memory component, a time period data is to be retained at the memory component, a program performance of the memory component, or an endurance of the memory component (Post et al.: abstract, [0002]-[0004], [0030], [0034], [0036]-[0038], the priorities and data assignment based on those priorities is based on the defect properties of NVMs (endurance).).
Consider claim 13, Post et al. in view of Carlson et al. discloses the system of claim 8, wherein the background management operation comprises at least one of: a garbage collection operation, a data refresh operation, or a data wear leveling operation (Post et al.: [0034]).
Consider claim 14, Post et al. discloses a non-transitory computer readable medium comprising instructions, which when executed by a processing device, cause the processing device to: determine a respective priority for each operating requirement of a set of operating requirements of a memory sub-system, wherein the respective priority for each operating requirement of the set of operating requirements is determined of based on an operating condition corresponding to a temperature of an operating environment of a host system, and the set of operating requirements comprising an operating temperature of a memory sub-system, a time period data is to be retained at the memory sub-system, a program performance of the memory sub-system, or an endurance of the memory sub- system; determine, based on each respective priority associated with the set of operating requirements, a programming operation setting for programming operations to be performed at the memory sub-system, the programming operation setting comprising an initial write mode of host data stored at the memory sub-system, a subsequent write mode of the host data stored at the memory sub-system, a read voltage, or a rate at which host data is to be written to the memory sub-system; receive a request to perform a programming operation at the memory sub-system; and responsive to receiving the request to perform the programming operation, perform the programming operation at the memory sub-system based on the programming operation setting (Post et al.: abstract, [0002]-[0004], [0030], [0034], [0036]-[0038], a memory is partitioned based on the protection level and data is assigned a protection level based on various factors such as the recoverability of the data, the data being user generated, type of data etc. When a request is received the data is stored in the memory based on the partition protection level and protection level assigned to the data being stored. The priorities and data assignment based on those priorities is based on the defect properties of NVMs (endurance). A write mode can be a mode where critical data is in the high priority partition and non-critical data is in the standard priority partition. Recoverability of data, the data being user generated and type of data are operating conditions corresponding to a use of the host system within the operating environment. However, temperature is not explicitly described in Post et al.).
Even though Post et al. discloses operating conditions that could have some correspondence with temperature, Post et al. does not explicitly state that temperature of the operating environment of a host system is an operation condition. However, Carlson et al. does teach this feature (abstract, [0031], [0033], [0034], [0045], [0047] and [0050]). Carlson et al. teaches that the ambient/external air temperature can be monitored and used to adjust the operation requirements of the host system by throttling process execution with effects the system as a whole.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the Post et al. reference to include temperature as an operation condition because Carlson et al. teaches that doing so can prevent thermal overload/chip damage ([0045] and [0047]).
Consider claim 15, Post et al. in view of Carlson et al. discloses the non-transitory computer readable medium of claim 14, wherein to determine the respective priority for each operating requirement of the set of operating requirements, the processing device is to: receive an indication of the operating environment of the host system; and assign, based on the operating environment, the respective priority for each of the set of operating requirements, wherein a higher priority is assigned to an operating requirement that is associated with a lower programming operation latency than other operating requirements of the set of operating requirements (Post et al.: abstract, [0002]-[0004], [0030], [0034], [0036]-[0038], the high priority partition can have data assigned to it that can’t be recovered easily and thus will have lower latency than having to recover backup data lost from the lower priority partition, for example.).
Consider claim 16, Post et al. in view of Carlson et al. discloses the non-transitory computer readable medium of claim 14, wherein the respective priority for each operating requirement is determined based on a set of operating requirement priorities received from the host system (Post et al.: abstract, [0002]-[0004], [0030], [0034], [0036]-[0038], the host can assign priorities.).
Consider claim 17, Post et al. in view of Carlson et al. discloses the non-transitory computer readable medium of claim 16, wherein the processing device is further to: receive a parameter value corresponding to a priority of the received set of operating requirement priorities, and wherein the programming operation setting is further determined based on the received parameter value (Post et al.: abstract, [0002]-[0004], [0030], [0034], [0036]-[0038], the host can assign priorities.).
Consider claim 18, Post et al. in view of Carlson et al. discloses the non-transitory computer readable medium of claim 14, wherein the programming operation comprises at least one of a read operation, a write operation, or an erase operation (Post et al.: abstract, [0002]-[0004], [0030], [0034], [0036]-[0038]).
Consider claim 21, Post et al. in view of Carlson et al. discloses the method of claim 1, wherein the operating condition further corresponds to a use of the host system within the operating environment (Post et al.: abstract, [0002]-[0004], [0030], [0034], [0036]-[0038]).
Consider claim 22, Post et al. in view of Carlson et al. discloses the method of claim 1, wherein the operating condition further corresponds to a use of the host system within the operating environment (Post et al.: abstract, [0002]-[0004], [0030], [0034], [0036]-[0038], data is assigned a protection level based on various factors such as the recoverability of the data, the data being user generated, type of data etc.).
Response to Arguments
Applicant's arguments filed 4/25/2022 have been fully considered but they are not persuasive. The Applicant’s arguments pertain to the new amendments have been addressed in the appropriate claim rejections above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALSIP whose telephone number is (571)270-1182.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL ALSIP/Primary Examiner, Art Unit 2136